Citation Nr: 0702640	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for burns to the 
esophagus, including on the basis of exposure to ionizing 
radiation.

2.  Entitlement to service connection for a skin disability 
(skin burns, vitiligo, and basal cell carcinoma), including 
on the basis of exposure to ionizing radiation.

3.  Entitlement to service connection for a respiratory 
disability (bronchitis with hemoptysis, acute tracheal 
bronchitis, bronchorrhea, chronic obstructive pulmonary 
disease (COPD), and pneumonia), including on the basis of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and R.P.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision that denied service 
connection for radiation burns to the esophagus and skin and 
for a lung condition/bronchitis.  The veteran testified 
before the Board in September 2006.

The service connection for a skin disability, including on 
the basis of exposure to ionizing radiation is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  Claimed burns to the esophagus were not manifested during 
service and are not currently shown to exist or to be related 
to any aspect in service, including alleged in-service 
exposure to ionizing radiation from the atomic bomb 
detonation over Nagasaki, Japan during World War II.

2.  A respiratory disability (bronchitis with hemoptysis, 
acute tracheal bronchitis, bronchorrhea, COPD, and pneumonia) 
was not manifested during service and is not shown to be 
related to any aspect in service, including alleged in-
service exposure to ionizing radiation from the atomic bomb 
detonation over Nagasaki, Japan during World War II.


CONCLUSIONS OF LAW

1.  Burns to the esophagus were not incurred in or aggravated 
by active service.  38 U.S.C.A.  §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

2.  A respiratory disability (bronchitis with hemoptysis, 
acute tracheal bronchitis, bronchorrhea, COPD, and pneumonia) 
was not incurred in or aggravated by active service.  
38 U.S.C.A.  §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in October 2002, December 2002, 
January 2003, and March 2004; a rating decision in April 
2003; and a statement of the case in April 2005.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Several of the letter preceded the initial RO 
adjudication in April 2003.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication (the April 2003 rating decision) or even the 
final adjudication (the April 2005 statement of the case) is 
harmless.  The Board finds that even if there is any defect 
with regard to the timing or content of any of the notices 
sent prior to the RO's initial adjudication, that defect is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (the April 2005 statement of the 
case).

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  The veteran has repeatedly indicated that records 
from some medical providers are not available, and he has 
stated that he has been unable to provide enough information 
that might enable VA to obtain statements or other evidence 
from in-service friends or others.  Also, at least a part of 
the veteran's service medical records were destroyed in a 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  However, some of the service medical records are 
in fact in the claims folder.  As for any missing service 
medical records or possible radiation dosage information (DD 
Form 1141), searches for alternate sources (such as morning 
reports or extracts from the Surgeon General's Office of the 
Army) have been unsuccessful.  Thus, VA has satisfied both 
the notice and duty to assist provisions of the law.  The 
Board now turns to the merits of the claims.

The veteran contends that he now has residuals from exposure 
to ionizing radiation involving his esophagus, skin, and 
lungs.  He describes recurrent bronchitis, hemoptysis, loss 
of pigmentation, and scaly skin.  As noted above, the claim 
involving skin disorders is the subject of the REMAND at the 
end of this decision.  

The veteran served on active duty from January 1945 to 
October 1946, and his service included duty overseas in the 
Asiatic Pacific Theater from September 1945 to August 1946.  
His available records also reflect that he has received the 
Army of Occupation Medal (Japan) and the Asiatic Pacific 
Theater Service Medal, as well as several other decorations.  
His military occupational assignment included telephone 
operator and light truck driver.  According to his separation 
qualification record, as a light truck driver, he was the 
message center driver for Headquarters, 3rd Battalion, 35th 
Infantry Regiment, 25th Division in the Asiatic Pacific 
Theater.  His duties included making "routine runs to pick 
up reports and military correspondence from the organizations 
of the Battalion."  He also made deliveries and pick up of 
distribution at Division Headquarters, among other duties.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

For certain chronic disorders, including malignant tumors, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, certain "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).

Initially, the Board finds that none of the claimed 
conditions was noted at any time during the veteran's active 
service.  In February 1945, he was treated for one episode of 
nasopharyngitis, and in March 1945 he was treated for a cold.  
However, on a September 1946 separation examination, the 
veteran's lungs were normal, and there were no significant 
abnormalities on a chest X-ray.  In addition, there were no 
abnormalities of the throat or mouth.  The veteran has 
contended that his symptoms had been present ever since his 
alleged exposure to radiation in Nagasaki, but the normal 
findings on the separation medical examination undercut this 
assertion.  Indeed, even though he testified at the May 2006 
Board hearing that he was losing skin prior to discharge from 
service, the separation examination specifically contradicts 
this assertion.  

However, the veteran does not rely solely on the service 
medical records.  Moreover, the Board is mindful that there 
is evidence that at least a part of the veteran's service 
medical records have been destroyed by the 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.  
(The Board does point out that some service medical records 
are in fact associated with the claims folder, such as the 
separation examination.)  Where service medical records are 
not fully available, the Board's obligation to explain its 
findings and conclusions and to consider the "benefit-of-
the-doubt" rule is heightened.  Pruitt v. Derwinski, 2 Vet. 
App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
In this case, the gist of the veteran's argument is that 
exposure to radiation from the atomic bomb that was detonated 
over Nagasaki, Japan, during World War II caused burns to his 
esophagus and respiratory problems. Therefore, the Board 
turns to a more detailed consideration of the legal 
provisions that particularly govern claims based on ionizing 
radiation exposure.  

Under the first method of service connection based on 
ionizing radiation exposure, a "radiation-exposed veteran" 
is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while 
serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean, in 
pertinent part, onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki in Japan by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d)(3).

Diseases specific to "radiation-exposed veterans" are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma; (xvii) cancer of the bone; (xviii) cancer of the 
brain; (xix) cancer of the colon; (x) cancer of the lung; 
(xxi) cancer of the ovary.  38 C.F.R. § 3.309(d)(2).

None of the veteran's claimed conditions are listed under 
this provision.  38 C.F.R. § 3.309(d)(2). Although he claims 
that he has burns to his esophagus, there is absolutely no 
competent medical diagnosis of any esophagus cancer.  At 
best, there are references to hemoptysis and coughing in 
connection with bronchitis.  Nor is there any evidence of 
current residuals of esophageal burns.  See Degmetich, supra; 
Brammer, supra.  Likewise, while he alleges that his 
respiratory problems are due to ionizing radiation, none of 
his actually diagnosed respiratory conditions (which include 
bronchitis, COPD, bronchorrhea, and pneumonia) is cancer of 
the pharynx, as noted in 38 C.F.R. § 3.309(d)(2).  Indeed, as 
far back as in non-VA medical records from 1992, there was no 
evidence of any lung tumor or mass.  At most, records from 
the mid- to late 1990s showed lung scarring, but no evidence 
of cancer.  

As for the second method of evaluating claims for service 
connection based on exposure to ionizing radiation, the 
relevant regulation is 38 C.F.R. § 3.311.  This regulation 
calls for the development of a dose assessment where it is 
established that a "radiogenic disease" first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims 
involving radiation exposure, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  (Bone cancer 
become must become manifest within 30 years after exposure, 
and prostate cancer must become manifest 5 years or more 
after exposure.  38 C.F.R. § 3.311(b)(5).)

In the veteran's case, as discussed above, there is no 
competent medical diagnosis whatsoever of any cancer 
involving the esophagus or the respiratory system.  38 C.F.R. 
§ 3.311(b)(2).  Indeed, there is no evidence of current 
residuals of esophageal burns.  See Degmetich, supra; 
Brammer, supra.  Therefore, service connection may not be 
presumed for the claimed esophageal and respiratory 
conditions under 38 C.F.R. § 3.311.

In addition, under both of these above methods of presumptive 
service connection under 38 C.F.R. § 3.309(d) and under 
38 C.F.R. § 3.311, it is not entirely certain that the 
veteran would qualify as having participated in any of the 
specified "radiation risk activities" under 38 C.F.R. 
§ 3.309(d)(3)(i) and (ii); or under the rubric of "Hiroshima 
and Nagasaki occupation claims" under 38 C.F.R. 
§ 3.311(a)(2)(ii).  The Board will not discuss whether or not 
the veteran was in fact in Nagasaki, Japan, at the times and 
in the areas specified by the applicable laws because there 
still remains an outstanding claim involving a claim for 
service connection for a skin disability based on ionizing 
radiation exposure.  However, the Board will point out that 
there appear to be inconsistencies in the veteran's account.  
For instance, he generally had maintained that he was present 
in Nagasaki for two weeks in December 1945 as a jeep driver 
for two officers who he claims may have been testing water 
for radiation.  However, at his hearing, the veteran 
indicated that he was in Nagasaki in February 1946.  Also, in 
September 2002, the veteran told a non-VA treating doctor 
that he was in Nagasaki in his capacity as a military 
policeman.  However, the claims folder contains the veteran's 
separation qualification record.  Simply put, he was not a 
military policeman during service.  Moreover, the veteran has 
previously suggested to a non-VA treating doctor that his 
respiratory problems are related to mustard gas exposure or 
heavy car fume exposure from service.  (In his claims for 
service connection, he has not contended that either of these 
claimed exposures caused esophageal burns or respiratory 
problems.)  In short, the record appears to include 
contradictions within the veteran's own statements regarding 
his claimed in-service exposure to radiation in Nagasaki, 
Japan.  Nevertheless, this is an issue that the Board need 
not decide in connection with the claims for service 
connection or esophageal burns or for respiratory conditions 
since the Board's denial rests on the grounds discussed 
above.

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee, 34 F.3d at 1043-1044.  
Thus, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of active service.  In other words, the fact that the 
veteran may not meet the requirements of a presumptive 
service connection regulation would not in and of itself 
preclude him from establishing service connection if there is 
proof of actual direct causation.

Under this third method, again the Board concludes that none 
of the veteran's claimed esophageal or respiratory conditions 
is the result of any exposure to ionizing radiation.  The 
Board is mindful that various medical providers (both VA and 
non-VA) have recited the veteran's of having been exposed to 
ionizing radiation in the weeks or months after the atomic 
bomb was detonated over Nagasaki, Japan, in 1945.  However, 
none of those medical providers in fact associated any of the 
claimed esophageal or respiratory conditions to any possible 
radiation exposure.  Rather, the references to radiation in 
those medical records are solely recitations of the veteran's 
description of his history and his firmly held belief that 
radiation has caused his ailments.  The veteran testified at 
his May 2006 Board hearing that a on-VA doctor had even 
related esophageal burns to radiation exposure.  But the 
records from that doctor do not contain any such remark.  

The Board is respectful of the veteran's contentions.  
However, as a layperson, he lacks the required medical 
expertise to provide his own opinion as to the causation or 
etiology of medical conditions.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); see also Boggs v. West, 11 Vet. 
App. 334 (1998) (VA medical opinion was not probative where 
it was based on history supplied by the veteran where that 
history is unsupported by the medical evidence); Swann v. 
Brown, 5 Vet. App. 229 (1993) (Board not bound to accept 
opinions of two doctors who made diagnoses of post-traumatic 
stress disorder almost 20 years following appellant's 
separation from service and who necessarily relied on history 
as related by appellant because their "diagnoses can be no 
better than the facts alleged by appellant"); Black v. 
Brown, 5 Vet. App. 177 (1993) (medical evidence was 
inadequate where medical opinions were general conclusions 
based on history furnished by appellant and on unsupported 
clinical evidence).  Thus, there is no competent medical 
evidence whatsoever even remotely associating any of the 
veteran's claimed esophageal and respiratory conditions with 
any claimed radiation exposure.

In sum, the weight of the evidence demonstrates that burns to 
the esophagus and a respiratory disability (bronchitis with 
hemoptysis, acute tracheal bronchitis, bronchorrhea, chronic 
obstructive pulmonary disease (COPD), and pneumonia), began 
many years after service and are not associated with the 
veteran's active service or any aspect thereof, including any 
claimed exposure to ionizing radiation.  As the preponderance 
of the evidence is against the veteran's claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
denies these claims.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for burns to the esophagus is denied.
 
Service connection for a respiratory disability (bronchitis 
with hemoptysis, acute tracheal bronchitis, bronchorrhea, 
chronic obstructive pulmonary disease (COPD), and pneumonia), 
is denied.


REMAND

The Board must remand the remaining claim for service 
connection for a skin disability (skin burns, vitiligo, and 
basal cell carcinoma), including on the basis of exposure to 
ionizing radiation.  

As discussed above, there are three methods for establishing 
service connection involving claimed radiation exposure.  
Those methods are by direct service connection principles 
(38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303) and by presumptive 
service connection principles (38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311).  In this case, it 
is not entirely clear if the veteran might have a type of 
skin cancer.  Non-VA medical records from late 2003 reflect a 
pathology report that found basal cell carcinoma involving 
the veteran's nose.  Since this might qualify as a cancer 
that is specific to "radiation-exposed veterans" under 
38 C.F.R. § 3.309(d) or as a "radiogenic disease" under 
38 C.F.R. § 3.311, an examination is needed to determine 
precisely what skin conditions the veteran has had and 
currently has.  

After that examination, if it appears that the veteran in 
fact has a skin cancer that is specific to "radiation-
exposed veterans" under 38 C.F.R. § 3.309(d) or a 
"radiogenic disease" under 38 C.F.R. § 3.311, then the RO 
should conduct the appropriate development.  The Board notes 
that 38 C.F.R. § 3.309(d)(3)(vi) defines "occupation of 
Hiroshima or Nagasaki, Japan, by United States forces" as 
meaning official military duties within 10 miles of the city 
limits of either Hiroshima or Nagasaki, which were required 
to perform or support certain military occupation functions.  
However, 38 C.F.R. § 3.311 does not provide that definition 
for "occupation of Nagasaki."  In any event, if a veteran 
is found to have a radiogenic disease under 38 C.F.R. 
§ 3.311, certain procedures must be followed.  On remand, the 
RO will have the opportunity to follow the procedures under 
38 C.F.R. § 3.311 and to refer the matter to VA's Under 
Secretary for Benefits if all requirements for such a 
referral have been met.  See 38 C.F.R. § 3.311(b)(i)-(iii).  
Of curse, under 

Accordingly, the case is REMANDED for the following action:

1.  Seek to obtain records of any non-
VA treatment regarding a skin disorder 
since the September 2003 treatment for 
possible basal cell carcinoma.

2.  Schedule the veteran for an 
examination to assess and diagnose any 
of the veteran's current and former 
skin disorders.  Provide the claims 
folder to the examiner.  The examiner 
should discuss whether the veteran has 
had or now has any types of cancer 
involving his skin, with a discussion 
of the September 2003 diagnosis of 
basal cell carcinoma.  The examiner 
should also discuss whether any of the 
veteran's diagnosed skin disorder have 
any relationship to any possible 
ionizing radiation exposure.

3.  Then, readjudicate the claim for 
service connection for service 
connection for a skin disability (skin 
burns, vitiligo, and basal cell 
carcinoma), including on the basis of 
exposure to ionizing radiation, with 
particular attention to any applicable 
requirements under 38 C.F.R. § 3.311.  
If the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then return the case to the Board for 
its review, as appropriate.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat the 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


